Title: To Thomas Jefferson from John le Tellier, 8 March 1808
From: Tellier, John le
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond March 8th 1808
                  
                  I hope you will excuse the liberty I take of writting to your excellency I should have cald on you before I left the City of Washington but I was informed you was indisposed wich I was very sorry to here I wish to inform you that I have invented the plan of a Platform for a fort which will secure the men from the enemys fire with four thirty two pounders placed on it. which may be worked with half the Number of men & from one port they may keep up a Continual fire the Embrasure to be so high the mens heads need not appear above them, where such a fort is near the Channel so that Rifles would reach the Enemy there might be placed a number of Riflemen to fire and Level there Rifles on the top of the Wall so that there heads would hardly appear to there Enemy which I think would do greate execution Rifles might be made reather larger then the Common sise that would Carry a Ball further, but I must leave those things to your Excellency Judgment I only give my opion and Sir this plan I have invented hopeing it would be for the good of my Cuntry floating batteries might be constructed on the same plan and act, in union with the fort the plan of the fort which Mounts four Cannon I will take the liberty to send up to the President for his inspection by the first oppertunity it is to be worked round with trail Ropes such as are Used to field Artillery no doubt but there may be other means Used such as Coggs the floating Battery to have an Embrasure in front so strong that a Cannon Ball Cant pass through and she with springs on her Cable Could allways face the Enemy with firmness
                  I must Mention to you Sir that Captain Tingey Never could find time to try the Opperation of my Row boat though he & Capt Carson approved of the plan since wich I have made some other improvement on her But not being in my power as yet to put it in opperation I Remain with due respect your Excellencys Humble Servent
                  
                     John Le Tellier 
                     
                  
               